DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 04 May 2022 is acknowledged.  Applicant has amendment claims 11-20 to coincide with claims 1-10, and thus claims 11-20 are now consistent with the claims of group I and will be examiner on the merits.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "104" and "204" have both been used to designate first metallization layer.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “104” has been used to designate both first metallization layer and dielectric film. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “802” has been used to designate both first margin and dielectric film. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7-8, 10-11, 14, 17, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behn et al. (US 5,656,557) in view of Takeoka et al. (US 2010/0091425)
In regards to claim 1, 
Behn ‘557 discloses a film capacitor comprising: 
a single film capacitor layer wound around itself in adjacent layers to form a winding (fig. 1; C3:L65-66), wherein the film capacitor layer comprises: 
a dielectric film (4 – fig. 1; C5:L8), 
a first metallization layer (6 – fig. 1; C5:L13) formed on the dielectric film, 
a dielectric coating (8 – fig. 1; C5:L16) formed on the first metallization layer, and 
a second metallization layer (10 – fig. 1; C5:L20) formed on the dielectric coating, 
wherein the film capacitor layer has a first outer side and a second outer side opposite the first outer side (fig. 1-2), the first outer side and the second outer side being cut in a wave cut such that the first outer side has first alternating areas extending laterally to a first outer edge of the film capacitor layer and second alternating areas curving away from the first outer edge of the film capacitor layer, and the second outer side has first alternating areas extending laterally to a second outer edge of the film capacitor layer and second alternating areas curving away from the second outer edge of the film capacitor layer (fig. 1-2; C5:L55 to C6:L12), 
the first alternating areas and the second alternating areas arranged such that alternating edges of the adjacent layers extend laterally to outer edges of the winding (fig. 2; C5:L60-63), and 
wherein the wave cut at the first outer side extends through the second metallization layer, the dielectric coating, and the dielectric film of the film capacitor layer (fig. 1-2; C5:L55 to C6:L12); 
a first metallic contact layer (14 – fig. 1; C5:L27) formed on a first outer edge of the winding, and a second metallic contact layer (15 – fig. 1; C5:L27) formed on a second outer edge of the winding; 
a first terminal (16 – fig. 1; C5:L29-30) formed on an outer edge of the first metallic contact layer, and a second terminal (17 – fig. 1; C5:L29-30) formed on an outer edge of the second metallic contact layer.  Behn ‘557 fails to disclose an insulating material encapsulating the winding, the first and second metallic contact layer, and a portion of the first and second terminals.  

Takeoka ‘425 discloses an insulating material (4 – fig. 1 & 3; [0028]) encapsulating the winding (1 – fig. 1; [0026]), the first and second metallic contact layer (1a – fig. 1; [0026]), and a portion of the first and second terminals (2 – fig. 1; [0026]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form an outer package as taught by Takeoka ‘425 to cover the capacitor element of Behn ‘557 to obtain a capacitor which is protected from moisture and impacts and further has good heat radiation thus increasing the reliability of the capacitor. 

In regards to claim 2, 
Behn ‘557 further discloses wherein a non-metallized portion of the dielectric film remains exposed along one or more edges of the dielectric film (fig. 1).  

In regards to claim 3, 
Behn ‘557 further discloses wherein the dielectric coating extends over the non-metallized portion of the dielectric film (fig. 1).  

In regards to claim 4, 
Behn ‘557 further discloses wherein the dielectric film comprises one or more of a plastic film, a thermoplastic polymer, or paper (C5:L8).  

In regards to claim 7, 
Behn ‘557 further discloses wherein the dielectric coating has a width that is less than a width of the dielectric film, such that a portion of the first metallization layer is exposed, the portion of the first metallization layer extending laterally to an edge of the dielectric film (fig. 1).  

In regards to claim 8, 
Behn ‘557 further discloses wherein the second metallization layer has a width less than the dielectric coating, such that a portion of the dielectric coating and the portion of the first metallization layer remain exposed (fig. 1).  

In regards to claim 10, 
Behn ‘557 further discloses wherein the first alternating areas of the first outer side are positioned laterally across from the second alternating areas of the second outer side, and the second alternating areas of the first outer side are positioned laterally across from the first alternating areas of the second outer side (fig. 2; C5:L55 to C6:L12).  

In regards to claim 11, 
Behn ‘557 discloses a method of forming a film capacitor, the method comprising: 
forming a film capacitor layer comprising: 
a first metallization layer (6 – fig. 1; C5:L13) formed on a dielectric film (4 – fig. 1; C5:L8), 
a dielectric coating (8 – fig. 1; C5:L16) formed on the first metallization layer, and 
a second metallization layer (10 – fig. 1; C5:L20) formed on the dielectric coating; forming a winding by rolling the film capacitor layer around itself in adjacent layers (fig. 1; C3:L65-66); 
forming a wave cut in a first outer side and an opposite second outer side of the film capacitor layer, such that the first outer side has first alternating areas extending laterally to a first outer edge of the film capacitor layer and second alternating areas curving away from the first outer edge of the film capacitor layer, and the second outer side has first alternating areas extending laterally to a second outer edge of the film capacitor layer and second alternating areas curving away from the second outer edge of the film capacitor layer (fig. 1-2; C5:L55 to C6:L12), 
the first alternating areas and the second alternating areas arranged such that alternating edges of the adjacent layers extend laterally to outer edges of the winding (fig. 2; C5:L60-63), and 
wherein the wave cut at the first outer side extends through the second metallization layer, the dielectric coating, and the dielectric film of the film capacitor layer (fig. 1-2; C5:L55 to C6:L12); 
forming a first metallic contact layer (14 – fig. 1; C5:L27) on an outer edge of the winding; 
forming a terminal (16 – fig. 1; C5:L29-30) on an outer edge of the first metallic contact layer.  Behn ‘557 fails to encapsulating the winding, the first metallic contact layer, and a portion of the terminal with an insulating material.  

Takeoka ‘425 discloses an insulating material (4 – fig. 1 & 3; [0028]) encapsulating a winding (1 – fig. 1; [0026]), a first metallic contact layer (1a – fig. 1; [0026]), and a portion of a first terminals (2 – fig. 1; [0026]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form an outer package as taught by Takeoka ‘425 to cover the capacitor element of Behn ‘557 to obtain a capacitor which is protected from moisture and impacts and further has good heat radiation thus increasing the reliability of the capacitor. 

In regards to claim 14, 
Behn ‘557 further discloses wherein the dielectric film comprises one or more of a plastic film, a thermoplastic polymer, or paper (C5:L8).  

In regards to claim 17, 
Behn ‘557 further discloses wherein the dielectric coating has a width that is less than a width of the dielectric film, such that a portion of the first metallization layer is exposed, the portion of the first metallization layer extending laterally to an edge of the dielectric film (fig. 1).  

In regards to claim 20, 
Behn ‘557 further discloses wherein the first alternating areas of the first outer side are positioned laterally across from the second alternating areas of the second outer side, and the second alternating areas of the first outer side are positioned laterally across from the first alternating areas of the second outer side (fig. 2; C5:L55 to C6:L12).  

Claim(s) 5-6 & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behn ‘557 and Takeoka ‘425 as applied to claims 1 & 11 above, and further in view of Eriksson et al. (US 2003/0090854).
In regards to claim 5 & 15,
Behn ‘557 as modified by Takeoka ‘425 fails to explicitly disclose wherein the dielectric coating has a width that is substantially similar to a width of the dielectric film.   

Eriksson ‘854 discloses wherein the dielectric coating has a width that is substantially similar to a width of the dielectric film (fig. 1,  3, & 13; [0028]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the dielectric coating and the metallization layers of Behn ‘557 as modified by Takeoka ‘425 to have a structure as taught by Eriksson ‘854 (i.e. dielectric coating has width substantially the same as the dielectric film and second metallization is divided into a first portion laterally separated from a second portion) to obtain a capacitor with good self-healing properties.

In regards to claim 6,
Behn ‘557 as modified by Takeoka ‘425 fails to explicitly disclose wherein a first portion of the second metallization layer is separated laterally from a second portion of the second metallization layer by a gap.   

Eriksson ‘854 discloses wherein a first portion of the second metallization layer is separated laterally from a second portion of the second metallization layer by a gap (fig. 1,  3, & 13; [0028]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the dielectric coating and the metallization layers of Behn ‘557 as modified by Takeoka ‘425 to have a structure as taught by Eriksson ‘854 (i.e. dielectric coating has width substantially the same as the dielectric film and second metallization is divided into a first portion laterally separated from a second portion) to obtain a capacitor with good self-healing properties.

In regards to claim 16,
Behn ‘557 as modified by Takeoka ‘425 fails to explicitly disclose wherein the second metallization layer is formed using a masking process, such that a first portion of the second metallization layer is separated laterally from a second portion of the second metallization layer by a gap.   

Eriksson ‘854 discloses wherein the second metallization layer is formed using a masking process ([0041]), such that a first portion of the second metallization layer is separated laterally from a second portion of the second metallization layer by a gap (fig. 1,  3, & 13; [0028]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the dielectric coating and the metallization layers of Behn ‘557 as modified by Takeoka ‘425 to have a structure as taught by Eriksson ‘854 (i.e. dielectric coating has width substantially the same as the dielectric film and second metallization is divided into a first portion laterally separated from a second portion) to obtain a capacitor with good self-healing properties.

Claim(s) 9 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behn ‘557 and Takeoka ‘425 as applied to claims 1 & 11 above, and further in view of Shaw et al. (US 5,737,179).
In regards to claim 9 & 19,
Behn ‘557 as modified by Takeoka ‘425 fails to disclose wherein the dielectric coating comprises an acrylic coating.   

Shaw ‘179 discloses wherein the dielectric coating (22 – fig. 2; C4:L28-45) comprises an acrylic coating (C4:L28-45).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the dielectric coating of Behn ‘557 as modified by Takeoka ‘425 using an acrylic coating as taught by Shaw ‘179 to cover provide corrosion protection and scratch protection to the metalized layer.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 12-13 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behn ‘557 and Takeoka ‘425 as applied to claim 11 above, and further in view of Munshi (US 6,426,861).
In regards to claim 12,
Behn ‘557 further discloses a non-metallized portion of the dielectric film remains exposed along one or more edges of the dielectric film (fig. 1).  Behn ‘557 as modified by Takeoka ‘425 fails to explicitly disclose wherein the first metallization layer is formed using a masking process.

Munshi ‘861 discloses wherein the first metallization layer is formed using a masking process such that a non-metallized portion of the dielectric film remains exposed along one or more edges of the dielectric film (fig. 2A; C13:L65 to C14:L15).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a masking process as taught by Munshi ‘861 to form the non-metallized portion of Behn ‘557 as modified by Takeoka ‘425 to provide better control of the metallized portion and non-metallized portion widths.

In regards to claim 13,
Behn ‘557 further discloses wherein the dielectric coating extends over the non-metallized portion of the dielectric film (fig. 1).  

In regards to claim 18,
Behn ‘557 further discloses the second metallization layer has a width less than the dielectric coating, wherein a portion of the dielectric coating and the portion of the first metallization layer remain exposed (fig. 1).  Behn ‘557 as modified by Takeoka ‘425 fails to explicitly disclose wherein the second metallization layer is formed using a masking process.

Munshi ‘861 discloses wherein the first metallization layer is formed using a masking process such that a non-metallized portion of the dielectric film remains exposed along one or more edges of the dielectric film (fig. 2A; C13:L65 to C14:L15).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a masking process as taught by Munshi ‘861 to form the non-metallized portion of Behn ‘557 as modified by Takeoka ‘425 to provide better control of the metallized portion and non-metallized portion widths.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0225491 – fig. 2 & 5 – teaches having first and second electrode extend to opposite ends is an alternative to having first electrode floating and second electrode split with the separate portions extending to opposite ends
US 2009/0086402 – fig. 8			US 4,667,382 – fig. 2-3
JP2007019327A – fig. 1-3			JP2009147255A – fig. 1-2
CN2705870Y – fig. 10-11			US 5,453,906 – fig. 2
US 5,933,318 – fig. 2(a)			CN102683008A – fig. 1
CN201122516Y – fig. 2

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848